Citation Nr: 0728776	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-34 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1987 to July 
1996 with subsequent period of active duty for training from 
June 14, 2003 to June 28, 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Lumbosacral strain with degenerative disk disease and 
sciatica is attributable to service.


CONCLUSION OF LAW

Lumbosacral strain with degenerative disk disease and 
sciatica was incurred in service.  38 U.S.C.A. §§ 101 (2), 
101 (22)(A), 101 (24)(B), 1110, 5107; 38 C.F.R. §§ 3.1(d), 
3.6(c), 3.2(h)(i), 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 (b) apply to all five elements of a service 
connection claim which include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In this case, the veteran has not been provided with the 
Dingess v. Nicholson notice.  Id.  The RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  

In light of this favorable decision, any other VCAA violation 
is harmless.  

II.	Factual Background

The veteran served on active duty for training from June 14, 
2003 until June 28, 2003.  On June 22, 2003, he was admitted 
to the emergency room for an injury he sustained while 
lifting concrete.  He complained of lower back strain ongoing 
for two days with pain radiating down his left leg.  He was 
diagnosed with sciatica.  

The veteran has sought private medical care for the 
disability he is claiming.  In October 2004, Dr. P.N., the 
veteran's orthopedic physician had diagnosed chronic lumbar 
symptom/sciatica.  Subsequently, Dr. P.N. ordered MRIs, which 
were interpreted by the administering physician as indicative 
of disk space narrowing and dessication.  More particularly, 
there was posterior left paramedian broad-based disk 
protrusion with focal mass effect on the existing left lower 
nerve root sleeve.        

In December 2004 and January 2005, the veteran sought 
epidural treatment for his ongoing pain.  In the January 2005 
procedure, he also obtained numerous diskographies on his 
vertebral column.  The surgeon ruled in lumbar diskogenic 
mediated pain.  It was reported that there had been ongoing 
buttock and lower extremity pain since approximately June 
2003.

In March 2005, Dr. P.N. issued an opinion based upon a review 
of the diskographies and MRIs, as well as the service medical 
record of the veteran's injury.  Dr. P.N. stated that the 
"current condition more likely than not is related to the in 
service condition."  He further opined: "Due to the fact 
that the patient has very similar symptoms and [sic] it 
appears that the patient almost assuredly had a disk 
herniation at that time."

VA afforded the veteran an examination in July 2005.  The 
file was reviewed, a physical examination was conducted, and 
X-rays were obtained.  The examiner diagnosed sciatica/low 
back pain with radicular complaints into the left leg without 
hard neurologic deficit.  The examiner opined that there was 
a 50-50 probability that the veteran's low back pain was 
"worsened" by the incident which the veteran describes of 
having occurred in Korea in 2003.  The examiner further 
opined that the low back pain with left sided sciatica was 
possibly due to abnormalities in the lumbar spine, but that 
the aching pain in the veteran's back was due to 
osteoarthritic changes which predated 2003.  It was opined 
that the degenerative changes involving the lower segments of 
the lumbar spine had been present for at least 5 years in 
that it takes that period of time in order to develop the 
disc space narrowing.

III.	Legal Criteria

Sevice connection may be established for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service, 
during a period of war.  38 U.S.C.A. § 1110.  The United 
States will pay to any veteran thus disabled and who was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, compensation as provided in this 
subchapter.  Id.  In order to establish service connection 
for a claimed disorder, the facts, shown by evidence, must 
establish: (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the current disability.    

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
C.F.R. § 3.303(a).  "When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin ... such doubt will be resolved in 
favor of the claimant."  38 C.F.R. § 3.102.  

Active military, naval, or air service is defined by statute 
to include, among other things, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(2), 101(24); 38 C.F.R. 
§ 3.1(d).  

Certain evidentiay presumptions - such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence or 
aggravation for certain diseases which manifest themselves to 
a degree of disability of 10 percent or more within a 
specified time after separation from service - are provided 
by law to assist veterans in establishing service connection 
for a disability or disabilities.  38 U.S.C.A. § 1111, 1112, 
1153; 38 C.F.R. § 3.304 (b), 3.306 3.307, 3.309.  The 
advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of 
active duty for training or inactive duty training.  Paulson 
v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the 
Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period).

IV.	Analysis

The record establishes that the claimant was injured while on 
active duty for training.  He is, thus, by statute, a 
veteran, and entitled to compensation for any disability 
resulting from that injury.

The veteran claims back pain with numbness and sharp pain 
radiating down his legs as a result of the injury he suffered 
when on active duty training.  The service medical record, at 
the time the injury occurred, as well as the veteran's 
private medical record, and VA examination have diagnosed 
sciatica.    

In the course of treating the veteran over two years, his 
private physician, Dr. P.N, ordered MRIs, epidurals, as well 
as diskographies.  He consulted with the physicians 
administering the tests and with an orthopedic surgeon.  Dr. 
P.N. also reviewed the service medical record.  His opinion 
is that the veteran's disability is due to the injury the 
veteran suffered in service.  Dr. P.N. remarks that the 
veteran has very similar symptoms as the ones he suffered 
while in service post his injury, and that he "almost 
assuredly had a disk herniation at that time."  Dr. P.N.'s 
opinion is based on extensive laboratory work as well as 
physical examinations, and not a reiteration of the veteran's 
thoughts.    

The VA examiner opined that there was a "50-50 probability 
that [the veteran's] low-back pain was worsened by the 
incident which he describes of having occurred in Korea in 
2003."  Incidentally, as noted above, the "incident" is of 
record.     

The examiner further opines that the low-back pain with left 
sided sciatica "is possibly due to the abnormalities in [the 
veteran's] lumbar spine as noted on X-rays and MRI."  
Finally, the examiner states that the aching pain of the 
veteran's back "is due to the organic osteoarthritic changes 
in the lumbar spine which predated 2003."  The examiner's 
comment, while possibly medically sound, nonetheless does not 
affect his previous notation that such condition was, as 
likely as not, made worse by an injury in service.  

In this case, there is theoretical evidence that lumbar 
pathology preexisted ACDUTRA (active duty for training).  
However, nothing suggests that there was pain, limitation of 
motion, or neurologic deficit prior to service.  Based upon 
the cumulative record, we conclude that the disability was 
incurred in service.  Lastly, the VA medical opinion is so 
theoretically vague so as to place the onset of the disease 
process during active duty.

In light of the fact that the examiner finds that the 
veteran's condition was as likely as not worsened by service, 
the veteran's condition would be compensable by law.  
It is not staturorily relevant in this case whether the 
injury caused or aggravated a pre-existing condition.  
Because the veteran was injured while on active duty 
training, he would be entitled to compensation regardless of 
whether his condition pre-existed and was aggravated by 
service, or whether its onset occurred in service.  Under 
either circumstance, a relationship has been established 
between the current disability and the in-service injury.

The Board finds that the veteran's lumbosacral strain with 
degenerative disk disease and sciatica is attributable to 
service.  


ORDER

Entilement to service connection for lumbosacral strain with 
degenerative disk disease and sciatica is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


